DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

            Claims 18 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.

Priority

          Independent Claims 1, 9 and 18 of the current patent application is not fully disclosed in the PCT application PCT/US2019/052361 and provisional application 62/755,389. The Office further submits that any claims in the CIP that are not fully supported by the original disclosure of the earlier-filed application are not given the earlier filing date.  Therefore, the effective filing date for the claims is filing date of the PCT application PCT/US2019/059233 which is October 31, 2019.

Claim Objections

           Claim 5 is objected to because of the following informalities:  
           In claim 5, “The non-transitory CRM of claim 1, wherein…” in line 1 should be corrected to “The non-transitory CRM of claim [[1]] 4, wherein…”.  The dependency should change since the “… the time location…” of claim 5 is firstly recited in claim 4 and not in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Claims 1, 4, 6 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faxer et al (US 2021/0400676).

          Re claim 1, Faxer teaches of a non-transitory computer-readable medium (CRM) having instructions that (computer readable memory or storage medium, Paragraphs 0253 – 0255), when executed by one or more processors (processor, Fig.8), cause a next generation Node B (gNB) to perform operations (gNB, Paragraphs 0004 and 0060, Fig.8), the operations comprising: determining a time division duplex (TDD) downlink/uplink (DL/UL) pattern periodicity that corresponds to a TDD DL/UL pattern with which the gNB is configured (TDD periodicity, UL/DL pattern, Paragraphs 0019 – 0020); determining a remote interference management-reference signal (RIM-RS) periodicity based on the TDD DL/UL pattern periodicity (multiple of TDD periodicities, Paragraph 0124); and generating a RIM-RS for transmission based on the RIM-RS periodicity (RIM-RS transmission, Paragraphs 0124 – 0129 and Figures 13 and 16).  

          Re claim 4, Faxer teaches of wherein the operations further comprise: determining, based on configuration information, a time location of the RIM-RS (time occasion or time location, Paragraphs 0098, 0101, 0114 and 0143 – 0146); and    
generating the RIM-RS for transmission based on the time location (Figures 13 and 16).  

           Re claim 9, Faxer teaches of an apparatus comprising: memory configured to store configuration information; and processing circuitry, coupled with the memory (Paragraphs 0253 – 0255 and Fig.8), configured to: determine, based on the configuration information (RS transmission configuration, Fig.9 and Paragraphs 0143 – 0146), a time-location configured for a remote interference management-reference signal (RIM-RS) (time occasion or time location, Paragraphs 0098, 0100 – 0101, 0114 and 0143 – 0146), wherein the time-location is configured with respect to a switching point (Table 1, DL/UL switch, Paragraphs 0038 and 0114) within a time division duplex downlink/uplink (TDD DL/UL) pattern (Figures 13 and 16); and Atty. Dkt. No. 6607.5620001generate the RIM-RS for transmission based on the time-location (RIM-RS, Figures 13 and 16).  

            Re claim 10, Faxer teaches of further comprising: interface circuitry configured to transmit the RIM-RS (Fig.8).  

            Re claim 11, Faxer teaches of wherein the processing circuitry is further configured to: determine a TDD DL/UL pattern periodicity that corresponds to the TDD DL/UL pattern; determine a RIM-RS periodicity based on the TDD DL/UL pattern periodicity; and generate the RIM-RS for transmission based on the RIM-RS periodicity (see claim 1).  

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
           Claims 2 – 3, 5 – 8 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faxer in view of R1-1811042 (“Discussion on RS design for RIM”, 3GPP TSG RAN WG1 Meeting #94bis, CMCC, Chengdu, China, October 8th – 12th, 2018).

             Re claims 2 and 12, Faxer teaches all the limitations of claims 1 and 11 as well as wherein the operations further comprise: determining that the RIM-RS periodicity is a multiple of the TDD DL/UL pattern periodicity (multiple of TDD periodicities, Paragraph 0124). However, Faxer does not specifically mention of the RIM-RS periodicity being an integer multiple of the TDD DL/UL pattern periodicity.
            R1-1811042 discloses of determining that the RIM-RS periodicity is an integer multiple of the TDD DL/UL pattern periodicity (RS transmission period = KM DL-UL transmission periodicity, Fig.3).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the RIM-RS periodicity be of an integer multiple of the TDD DL/UL pattern periodicity so as to simplify the RIM-RS transmission period.

             Re claims 3 and 13, Faxer and R1-1811042 teach all the limitations of claims 2 and 12 as well as Faxer teaches of wherein the TDD DL/UL pattern includes a plurality of concatenated TDD DL/UL patterns and the TDD DL/UL pattern periodicity is equal to a sum of a plurality of concatenated TDD DL/UL pattern periodicities that respectively correspond to the plurality of concatenated TDD DL/UL patterns (concatenated TDD periodicities, P1+P2, Paragraphs 0020 and 0122).  

          Re claims 5 and 14, Faxer teaches all the limitations of claims 1 and 9 except of wherein the time location is to align an end of the RIM-RS with an end of a DL boundary of the TDD DL/UL pattern.
           R1-1811042 teaches of wherein the time location is to align an end of the RIM-RS with an end of a DL boundary of the TDD DL/UL pattern (Proposal 14, Page 8). 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the time location aligned to an end of the RIM-RS with an end of a DL boundary of the TDD DL/UL pattern to mitigate the impact of the RIM.

          Re claims 6 and 15, Faxer teaches of wherein the TDD DL/UL pattern includes a plurality of concatenated TDD DL/UL patterns and the DL boundary corresponds to one of the plurality of concatenated TDD DL/UL patterns (concatenated TDD periodicities, P1+P2, Paragraphs 0020 and 0122 and Figures 13 and 16). 

             Re claims 7 and 16, Faxer teaches all the limitations of claims 1 and 9 except of wherein the operations further comprise: generating the RIM-RS for transmission in one or more RIM-RS transmission occasions within an RIM-RS transmission period.  
            R1-1811042 discloses of generating the RIM-RS for transmission in one or more RIM-RS transmission occasions within an RIM-RS transmission period (RIM-RS transmissions in an RS transmission period, Page 5, Fig.3).  
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the RIM-RS for transmission in one or more RIM-RS transmission occasions within an RIM-RS transmission period for mitigating the impact of remote BS interference.

             Re claims 8 and 17, Faxer and R1-1811042 teach all the limitations of claims 7 and 16 as well as Faxer teaches of wherein the operations further comprise: determining an index of the one or more RIM-RS transmission occasions (Paragraphs 0130 – 0137) based on a set identifier of a transmitter of the gNB (set identifier, Paragraph 0149); and generating the RIM-RS for transmission in the one or more RIM-RS transmission occasions based on the set identifier (Paragraphs 0143 – 0149).  

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633